     Case 4:18-cv-04160-SOH Document 1      Filed 11/28/18 Page 1 of 2 PageID FILED
                                                                               #: 1
                                                                        US DISTRICT COURT
                                                                        WESTERN DISTRICT
                                                                          OF ARKANSAS
                         IN THE UNITED STATES DISTRICT COURT
                                                                          Nov 28, 2018
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION                    OFFICE OF THE CLERK



UNITED STATES OF AMERICA,                         )
                                      Plaintiff   )
                                                  )
v.                                                )       No.           18-4160
                                                  )
PHILLP M. MILLER,                                 )
                                   Defendant      )




                                            COMPLAINT

         Comes now the United States of America, and for its cause of action against the

Defendant, Phillip M. Miller, and states:

         l.     This is an action brought by the United States of America pursuant to   3l U.S.C. $

3729, and the Court has jurisdiction pursuant to 28 U.S.C. $ 1345.

         2.     Venue is proper in the Western District of Arkansas pursuant to 31 U.S.C. $

3732(a),28 U.S.C. $ 1391(b), and 28 U.S.C. $ 1395(a).

         3.     Defendant, Phillip M. Miller ("Miller"), is a resident of Miller County, Arkansas.

         4.     This debt arises from the taking of benefits to which Defendant was not entitled

from the United States Railroad Retirement Board ("RRB"). The outstanding debt owed by the

Defendant to the United States of America is $8,048.38.
,rt
        Case 4:18-cv-04160-SOH Document 1              Filed 11/28/18 Page 2 of 2 PageID #: 2



              WHEREFORE, Plaintiff United States of Americaprays forjudgment inpersonam against

      the Defendant for the principal amount of $8,048.38 and that the Plaintiff have such other proper

      relief to which it is entitled.

                                                       DUANE (DAK) KEES
                                                       UNITED STATES ATTORNEY



                                                       By:77/aeb     %, 7/e/4
                                                           Mark W. Webb
                                                       Assistant U. S. Attorney
                                                       Ark. Bar Number 77141
                                                       4l4Parker Avenue
                                                       Ft. Smith, AR 72901
                                                       Phone: (479)783-5125
                                                       Fax: (479) 441-0569
                                                       Email : mark.webb@usdoj. gov
